Exhibit 10.3

 

Amendment No. 1

to the

MWI VETERINARY SUPPLY, INC.

2008 EMPLOYEE STOCK PURCHASE PLAN

 

This Amendment No. 1 (the “Amendment”) to the MWI Veterinary Supply, Inc. 2008
Employee Stock Purchase Plan (the “Plan”) is made as of April 25, 2008.

 

WHEREAS, the stockholders of MWI Veterinary Supply, Inc. (the “Company”)
approved the Plan on February 6, 2008.

 

WHEREAS, the Board of Directors of the Company (the “Board”) wishes to amend the
Plan to permit Participants to elect to contribute, via payroll deduction, a
designated dollar amount or a percentage of Compensation to purchase shares of
Common Stock pursuant to the Plan.

 

THEREFORE, the Board, pursuant to the power reserved to it in Section 11 of the
Plan, now amends the Plan as set forth below.

 

AMENDMENT

 

1.                                       Section 7.1 of the Plan shall be
amended and restated in its entirety to read as follows, effective as of the
date hereof:

 

7.1                                 “Election and Revocation.  The payroll
deduction authorized by the Participant during each purchase period for purposes
of acquiring shares of Common Stock under the Plan may be (a) any multiple of
one percent (1%) of the Compensation paid to the Participant during each
purchase period or (b) a specified whole dollar amount, in either case not to
exceed a maximum of ten percent (10%) of Compensation and subject to the
limitations of Section 9.1.  The payroll deduction so authorized shall continue
in effect for the entire purchase period.  Such authorized payroll deduction
percentage or amount may not be increased or decreased during the purchase
period.  However, the Participant may, at any time during a purchase period
prior to the Purchase Date, revoke his or her payroll deduction election by
using the procedures prescribed by the Committee.  The revocation shall become
effective as soon as possible following the completion of such procedure.  The
revocation of a payroll deduction election results in the termination of the
Participant’s outstanding purchase rights, as provided in Section 8.6(a) below.”

 

2.                                       Capitalized terms used in this
Amendment but not defined herein shall have the meanings     given to them in
the Plan.

 

3.                                       Except as set forth above, the Plan
shall remain in full force and effect.

 

[SIGNATURE ON NEXT PAGE]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has executed this Amendment as of April 25,
2008.

 

 

MWI VETERINARY SUPPLY, INC.

 

 

 

 

 

By:

 /s/ James F. Cleary

 

 

 

Name:

 James F. Cleary

 

 

 

Title:

 President and CEO

 

2

--------------------------------------------------------------------------------